=A=0=24=5B===(R=ev=.0=2/=08=/2=01,,,;.9a,,;,)J;;;;ud;:,:;gm;;;;e;;,;;nt:a;;;in,;,;;a;.;;C~rim;;,;;i;;;;na;;,,;IP:.;;et~ty..;C;;;;;as;;,,e~(M,:,:;;o~difi~te~d)===================1'.P~ag~e~Io~f!,_/   b
                                             UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                             JUDGMENT IN A CRIMINAL CASE
                                              V.                                                               (For Offenses Committed On or After Novemb~r I, 1987)


                     Jose Manuel Cardenas-Sanchez                                                              Case Number: 2:19-mj-10918

                                                                                                               Jo Anne T rell
                                                                                                               Defendant's Attorney, ____                             -
                                                                                                                                                                     f"''D·
                                                                                                                                                                          .,·
                                                                                                                                                     F ~. L" ,::
                                                                                                                                      -             - - : >Yo

REGISTRATION NO. 75855298                                                                                                                           ----------·
THE DEFENDANT:                                                                                                                                            OCT O7 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                                 __-::_=.---=-==----==~A-+
                                                    ------------------t-----'1----
 D was found guilty to count( s)                                                                                                                 Ct· - ··
                                                                                                                                                                            ;   I'

                                                                                                                                                                    : : - 1 ( ~~-   Ci:. . -   t


       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve-the following offense(s):

Title & Section                           Nature of Offense                                                                                              Count Number(s)
8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                                                    1

 D The defendant has been found not guilty on count( s)
                                     -------------------
•      Count(s)
                      ------------------
                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      •     TIME SERVED                                           \Ji_
                                                                                                     I
                                                                                                                      ,/(
                                                                                                           . . __ _ _ _ _ _ _ __
                                                                                                                                                             days

IZI    Assessment: $10 WAIVED          IZI Fine: WAIVED
IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal.
D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Monday, October 7, 2019
                                                                                               Date of Imposition of Sentence



                                                                                               ~~~
                                                                                               HOORABLE RUTHl3 EZMoNTENE
                                                                                               UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                  2:19-mj-10918
